              Case 3:19-cv-05783-RS Document 1 Filed 09/16/19 Page 1 of 1
                                          Office of the Clerk
                 United States Bankruptcy Court, Northern District of California




Edward J. Emmons
Clerk of Court
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102
Phone: (415) 268-2300


                                             August 29, 2019

Susan Y. Soong, Clerk of Court
United States District Court
Phillip Burton Federal Building
& United States Courthouse
450 Golden Gate Avenue, 16th Floor
San Francisco, CA 94102


Re:      Transmittal of Notice of Appeal to District Court: Kun v. State Bar of California et al, Case No.
         19-03022, Judge Dennis Montali

Dear Clerk:

We are electronically transmitting the following documents to your court for the above referenced matter:

X     Notice of Appeal and Statement of Election
X     Court’s Certificate of Mailing
X     Docket Report
X     2 Dismissal Orders being Appealed
X     Filing Fee Paid


If you have any questions, please contact me at 415-268-2388.




                                                   Sincerely,

                                                   Edward J. Emmons
                                                   Clerk of Court

                                                   By:___John Bolts_______________________
                                                   Insert Name, Deputy Clerk




Case: 19-03022         Doc# 37      Filed: 08/29/19       Entered: 08/29/19 15:49:18        Page 1 of 1
